Citation Nr: 1508793	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  95-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES


1.  Entitlement to service connection for a lung disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a cervical spine disability.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for anemia.  

6.  Entitlement to service connection for anemia.  

7.  Entitlement to service connection for a skin disability.  

8.  Entitlement to service connection for hairy cell leukemia. 

9.  Entitlement to service connection for an eye disability claimed as bilateral eye flashers and right eye floaters.  

10.  Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 1970, with service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions in October 1994 (PTSD rating), January 2005 (lung disability), August 2008 (bilateral eye, eczema, anemia, and right shoulder disabilities), and May 2010 (left shoulder and neck disabilities), of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada, and a rating decision in April 2011 (hairy cell leukemia) of the RO in San Diego, California.  The RO with jurisdiction in the RO in Reno, Nevada and that is the Agency of Original Jurisdiction (AOJ) in this case.  

In August 2000 and in August 2003, the Board remanded the PTSD issue for additional development.  

In an August 2006 decision, following extensive development, the Board denied the Veteran's claim for an increased rating for PTSD (then rated 30 percent), a total disability rating based on individual unemployability due to service connected disabilities (TDIU), and service connection for a lung disability.  He appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  

In November 2008, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties).  The Court vacated the Board's decision as to those issues and remanded them to the Board for compliance with the instructions in the JMR.  

In December 2008, the Board remanded the lung, PTSD, and TDIU issues to the AOJ to readjudicate after taking into consideration evidence that had been added to the file since the last AOJ adjudication.  

In a September 2013 rating decision, the AOJ granted service connection for bilateral hearing loss and tinnitus, thus resolving the hearing loss appeal.  In a May 2014 rating decision, the AOJ granted a 70 percent disability rating for PTSD for the period beginning on December 11, 1991 and granted TDIU effective December 11, 1991.  This resolved the appeal as to the TDIU issue.  

Thus, effective since December 11, 1991, the Veteran has a total disability rating (100 percent).

Notwithstanding this fact, in light of the Court's Order the Board must address the remaining claims.  

In light of the 100% rating since 1991, more than 20 years, the Board is making every effort to fully decide this case, providing the Veteran the benefit of the doubt on many issues. 

In this regard, the Board apologizes to the Veteran for the delay in the full adjudication of his case (in this regard, the Board must note that several of the delays at the request of the Veteran's attorney).  Further delay in the adjudication of this case is unjustifiable. 

In this regard, the Board has received a request for a delay from the Veteran's attorney.  For reasons unambiguously indicated below, the request is denied. 


FINDINGS OF FACT

1.  The Veteran's current lung disability was caused by exposure to gunpowder during active service.  

2.  The Veteran's current right shoulder disability was caused by an injury during active service.  

3.  The Veteran's current left shoulder disability was caused by an injury during active service.  

4.  The Veteran's current cervical spine disability was caused by an injury during active service.  

5.  The AOJ denied service connection for anemia in an unappealed January 2005 rating decision, in part for lack of evidence that he had anemia.  

6.  Evidence added to the record since the January 2005 rating decision includes evidence that the Veteran has anemia.  

7.  The Veteran's current anemia did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.  

8.  The Veteran's skin disability did not have onset during active service and was not caused by his active service.  

9.  The Veteran has never had hairy cell leukemia. 

10.  The Veteran's current eye condition, consisting of bilateral eye flashes and right eye floaters, did not have onset during active service and was not caused by active service.  

11.  During the entire course of the claim and appeal, the Veteran's PTSD has so adversely affected the attitudes of all contacts, except those the most intimate, so as to result in virtual isolation in the community and has rendered him demonstrably unable to obtain and retain employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for a right shoulder disability have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for a left shoulder disability have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for a cervical spine disability have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

5.  The January 2005 rating decision denial of service connection for anemia is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103 (2013).  

6.  The criteria for reopening a claim of entitlement to service connection for anemia have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

7.  The criteria for service connection for anemia have not all been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013)

8.  The criteria for service connection for a skin disability have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

9.  The criteria for service connection for hairy cell leukemia have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2013).  

10.  The criteria for service connection for an eye disability claimed as bilateral eye flashers and right eye floaters have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

11.  The criteria for a disability rating of 100 percent have been met for PTSD for all periods on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125 (2013), 4.125, 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The in-service and nexus elements may be presumed as to certain enumerated chronic diseases if such a disease manifests to a compensable degree within one year of separation from a period of 90 days or more of active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).  

Exposure to Agent Orange will be presumed, as will the in-service and nexus elements, for certain enumerated diseases for veterans who served on land in Vietnam during the Vietnam War.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(e) (2013).  

Service connection can be established on a secondary basis if a non-service connected disability was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  

In the case of any veteran who engaged in combat with the enemy in active service the Secretary shall accept as sufficient proof of the in-service element any disease or injury alleged to have been incurred during such service, if consistent with such service.  38 U.S.C.A. § 1154(b) (West 2002).  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

The Veteran served as a cannoneer in an artillery unit in Vietnam from April 1969 to May 1970.  His DD Form 214 documents that he received the Army Commendation Medal.  The AOJ, in a January 1992 rating decision, determined that the Veteran's service records show that he received combat medals.  Service connection for PTSD was established based upon combat stressors.  It has therefore been established that the Veteran engaged in combat with the enemy during his service in Vietnam.  

I.A.  Lung disability

VA afforded the Veteran a pulmonary examination in August 2009.  Diagnosis was chronic pleuro-pulmonary scarring and pulmonary calcifications defined as a chronic restrictive pleuro-pulmonary disease.  As to etiology, the examiner stated that the Veteran had exposure to gunpowder in Vietnam, worked in a metal auto manufacturing plant for 12 years, had a questionable smoking history and was exposed to asphalt during road construction.  The examiner stated that the Veteran's current lung condition is at least as likely as not caused as a result of the work he did while in service.  

This opinion is consistent with the Veteran's service in an artillery unit.  The report accurately reflects that all three elements of service connection have been met for his lung disability.  Hence, in light of the facts of this case, service connection for his lung disability must be granted.  

I.B.  Right shoulder, left shoulder, and cervical spine disabilities

VA provided a general medical examination to the Veteran on December 31, 2007 with regard to his claim of entitlement to service connection for anemia that he had filed 6 months earlier.  In a writing dated the date of the examination he requested service connection for a right shoulder disability.  

That examination report includes that the Veteran reported that he had right shoulder pain with onset in 1970 and that the Veteran thought he hurt his right shoulder while loading munitions during service in Vietnam.  He reported that he had sustained a severe sprain with no fracture and that his pain recurred intermittently.  In a March 2008 writing, the Veteran referred to his right shoulder claim in terms of working as a gun loader for 2 years during service including sometimes continuously loading 75 pound rounds for 72 hours.  

The AOJ received the Veteran's claims of entitlement to service connection for left shoulder and neck disabilities in August 2009.  The Veteran reported that he had recurring chronic pain of his neck and left shoulder since his service in Vietnam.  He also reported that during that service, he engaged in severe fire missions, sometimes continuously for 72 hours.  

The December 2007 examination report includes a diagnosis of right shoulder degenerative joint disease.  May 2009 x-ray studies provided an impression of degenerative changes of his cervical spine and minimal degenerative changes of his left shoulder.  

The December 2007 and May 2009 medical evidence satisfy the current disability elements.  The Veteran's reports of injuries of his neck and both shoulders are consistent with his combat service and those reports satisfy the in-service elements.  His reports of recurring symptoms of all three disabilities since service satisfy the nexus elements.  As all three elements of his claims are met, service connection must be granted for disabilities of both shoulders and his cervical spine.  

I.C.  Anemia and skin disability due to anemia.

The AOJ denied service connection for anemia in a January 2005 rating decision because none of the elements of service connection were met.  That decision became final because it was not appealed and no new and material evidence was received within one year of notice of the decision and the Veteran's appellate rights.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b), 20.1103 (2013).  VA received another claim of entitlement to service connection from the Veteran's representative in June 2007.  VA treatment records from February 2007 include an assessment of mild marocytic anemia shown by laboratory results.  This is new and material evidence so the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

The Veteran contends that his anemia is due to exposure to Agent Orange during his service in Vietnam.  Anemia is not a disease for which service connection may be presumed based on such exposure.  38 C.F.R. § 3.309(e) (2013).  There is no evidence showing that anemia manifested to a compensable degree within one year of separation from service, so service connection cannot be presumed based on anemia being an enumerated chronic disease.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

There is no evidence of anemia during service.  Nor is there competent evidence that the Veteran's anemia is due to service, including due to exposure to Agent Orange.  It is common knowledge that whether exposure to chemicals or other environmental hazards causes a given disease requires research by scientists and medical professionals, often for many years; for example, the use of tobacco as a cause of cancer.  Whether exposure to Agent Orange caused the Veteran's anemia is not something that can be determined by observation with the five senses and it is a complex question.  That anemia was caused by exposure to Agent Orange is therefore determinable by the opinion of a non-expert.  The Veteran has not shown that he has expertise in determining the etiology of a disease such as anemia.  His opinion that his anemia is due to exposure to Agent Orange is not competent evidence.  There are no findings of anemia until many years after service and the Board concludes that diagnosing anemia requires expertise.  This is obvious from the fact that when his anemia was diagnosed in 2007 it was done so by testing.  Thus, whether the Veteran had anemia shortly after or during service requires a showing by medical evidence.  A November 2010 VA Agent Orange Registry examination includes an opinion that the Veteran's anemia may be due to his Mediterranean descent but there is no definitely established cause.  

Based on this analysis, the Board concludes that the preponderance of evidence is against a finding that the Veteran's anemia had onset during or was caused by his active service.  Both the in-service and nexus elements have not been met as to service connection for anemia.  

The sole theory raised by the Veteran or the record is that his skin disability, eczema, is due to anemia.  Because the Board has determined that service connection for anemia must be denied, his appeal as to the eczema issue must also be denied.  There preponderance of the evidence shows that his skin disability had onset many years after service and is unrelated to his service.  His appeal as to these issues must therefore be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

I.D.  Hairy cell leukemia

The Veteran's claim of entitlement to service connection for hairy cell leukemia arises out of a letter that the AOJ sent to him in February 2011.  In that letter, the AOJ informed him that hairy cell leukemia had been added to the list of diseases for which service connection could be presumed based on exposure to Agent Orange during service.  The AOJ informed him that he had previously filed a claim of entitlement to service connection for anemia that had been denied and that special review of his claims file was required pursuant to a Federal Court Order in the case of Nehmer v. Department of Veterans Affairs.  

In an April 2011 rating decision, the AOJ denied the claim.  It explained the reason it reviewed the Veteran's claims file was because he had previously filed a claim of entitlement to service connection for anemia and anemia may be in some cases be an indication of chronic B-cell leukemia.  

There is no evidence that the Veteran has ever had B-cell or hairy cell leukemia and he has not asserted that he has been diagnosed with either condition, a fact which undermines his over credibility.  If he did have one of these conditions, the Board would reasonably expect to find evidence of it in his extensive treatment records.  As he had never had this disability, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

I.E.  Bilateral eye flashes and right eye floaters.

In February 2008, the AOJ received a claim from the Veteran in which he reported that his eyes had been examined on February 13, 2008 and he had noticeable pinholes in the eye that are watched yearly.  He asserted that these holes along with flashes in both eyes and floaters in the right eye are due to artillery fire during Vietnam.  

September 2001 VA treatment notes document that the Veteran had a routine eye examination with no problems with his vision.  Ophthalmoscopy examination showed atrophic retinal hole of the left eye, myopic presbyope, physiologic cupping of OHN, and early degeneration.  A November 2001 VA treatment note documents that the Veteran reported right eye pain following an injury 2 months earlier.  He reported symptoms of floaters with decreased vision.  December 2001 VA treatment notes document his report that he hit his eye on the corner of a cabinet 2 months earlier and since that injury he had noticed something floating in the vision of his right eye.  Assessment for his right eye was vitreous opacity causing appearance of floater in his vision and operculated hole with surrounding pigment at 9:00.  The December 2007 VA examination includes the Veteran's report that he had intermittent blurred vision and floaters of each eye.  

There is no evidence of any vision problem during service or for many years after separation from service.  There is no competent evidence linking any eye disability to the Veteran's active service.  The Board has considered the Veteran's statement that he believes his eye condition is due to artillery fire in Vietnam.  The Board finds that determining the cause of his claimed eye condition, manifesting many years after active service, is a complex question not subject to a the opinion of a non-expert.  This is because the Veteran had no symptoms involving his eyes for many years following service, and when he did report symptoms in 2001 the symptoms followed a then recent traumatic injury.  As such, his opinion is not based on observation by his senses.  It is not within the realm of knowledge of a layperson to relate an eye condition manifesting many years after an event or series of events (artillery fire during service) to such event or series of events.  This is because such an opinion would require knowledge as to what causes the kinds of eye conditions the Veteran has and the probabilities of such causes.  The Veteran has not demonstrated that he has this kind of knowledge or experience.  Thus, his opinion is not probative as to the nexus element.  

For these reasons, the Board concludes that the preponderance of evidence is against his claim of entitlement to service connection for an eye disability.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved on this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.  Increased Rating - PTSD

Significant to the Board's decision on the PTSD rating issue is that this appeal is of a 1994 rating decision and during the course of the Veteran's claim and appeal the criteria for evaluating PTSD was revised, effective November 7, 1996.  In situations such as this, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  Although an award based on the revised criteria is improper prior to the date that criteria became effective, there is no prohibition against assigning a rating under the older criteria for the entire period on appeal.  

In this case, the Board finds that the criteria in place when the Veteran filed his claim that led to the 1994 rating decision are more favorable to the Veteran than the revised criteria.  Application of the old criteria to the facts of this case results in a schedular 100 percent grant for the entire period on appeal.  Therefore, the Board applies the earlier criteria to this case and there is no reason to discuss staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Board recognizes that a total (100 percent) rating has already been assigned for the entire period on appeal via the AOJ's grant of a TDIU back to December 11, 1991.  

Unfortunately, based on the most recent cases from the Veteran's Court, however does not, unfortunately, moot the issue of entitlement to a 100 percent schedular rating for PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Prior to November 7, 1996, PTSD was rated under the General Formula for Psychoneurotic Disorders.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 100 percent rating is assigned where the attitudes of all contacts except those most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  Id.  

A 70 percent rating is assigned where the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that this is severe impairment in the ability to obtain or retain employment.  Id.  

Since November 7, 1996, PTSD has been rated under the General Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the revised criteria, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Under the revised criteria, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association.  38 C.F.R. § 4.125 (1996), § 4.130 (2013). That manual contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

As stated above, VA must consider the entire history of the Veteran's disability in determining what rating is appropriate.  Reports of psychiatric evaluations in 1988 by Dr. J.R. and in 1990 by Dr. M.F. describe the Veteran's psychiatric disability.  Notably, Dr. M.F. described the Veteran as floridly psychotic and unable to function at the non pressured job requiring only one or two steps directions.  Dr. M.F. also stated that the Veteran has no ability to relate to the public, supervisors, or co-workers and is a danger to himself or others.  

A March 1992 VA examination report documents the Veteran's report of a post-service history of violence, some insomnia, and constant thought of the events of service.  He reported a long employment history with termination from jobs due to an inability to get along with others.  Mental status examination found the Veteran well groomed, clean, and appropriately dressed.  His speech was pressured but he had no delusions or hallucinations, his memory and orientation appeared intact, and his judgment and insight were adequate.  

Treatment notes from 1994 to 1996 document that the Veteran engaged in activities such as weekend trips with a friend.  Symptoms were essentially some problems with concentration and memory and that he felt uncomfortable around people.

In June 1994, The Veteran submitted the transcript of a tape, apparently dictated by someone who interviewed him as part of a psychiatric evaluation.  The transcript is therefore the report of a psychiatric evaluation but is not explicitly dated.  The report documents the Veteran's report of difficulty holding a job, difficulty falling asleep, mood swings, feeling tense, and having trouble concentrating.  He also reported difficulty at work and that he felt panicky.  The Veteran reported that he suffered from nightmares and frequent intrusive thoughts about his military service.  He reported that he had a hard time trusting others and had difficulty controlling his anger.  He reported that he had been depressed.  

The report documents that mental status examination revealed that the Veteran as neatly dressed, in no acute distress, but with fixed and bland facial expressions.  Motor activity was restless; he was calm except when talking about his war experiences and marriage.  His speech was equal in rate and rhythm, clear and somewhat slow a times and verbose.  He denied hallucinations, delusions, paranoid ideations, or any unusual thought content.  The interviewer described some problems with judgment and cognitive functioning.  

The interviewer documented that Veteran's report that he takes his children to school and was looking for work and a home because he had recently relocated.  The examiner documented various test results.  The examiner assigned a current GAF score of 50 with the highest GAF in the past year of 60.  In general, the examiner described the test results as showing that the Veteran had a problem with hostility, was moody, had anxiety and depression, and had poor coping abilities.  

In an October 1996 letter, the Veteran reported that he had increasing symptoms, essentially reciting parts of the criteria for rating PTSD.  For example, he stated that he experienced "fantasy, confusion & explosive aggressive energy that results in continuous physical injury & ore mental stress" and that he had "loss of social friends & involvement family members of normal daily life.  

VA again examined him in October 1996.  At that time the Veteran reported that he felt a lot better following divorce from his second wife.  He reported that he had difficulty sleeping, nightmares, and that he had what he referred to as "explosive energy" resulting in his need to run or jog.  He reported having poor relationships with people, that he becomes depressed, particularly during holidays, and that he tended to fantasize about what will happen to him.  He also reported ruminating about his military service and that he was preoccupied about not being able to see his children.  Objectively he was neat and clean in appearance, and spoke well, spontaneously, and logically.  There was no sign of depression, tension, delusions or hallucinations.  Memory was not impaired, he was alert and oriented and insight and judgment were adequate.  

Associated with Social Security Administration (SSA) disability records is a September 1998 psychological evaluation by a psychologist, Dr. J.W.  Dr. J.W.'s report is extensive and includes the reports from the Veteran and his spouse as to his functioning.  Dr. J.W. specifically referred to the reports from Dr. M.F. and Dr. J.R. (although there appears to be a typographical error assigning a date of August 1998 to Dr. J.S.'s report instead of August 1988, which is the date on the report).  Dr. J.W. described the Veteran as a poor historian, but in the context of that description, the Veteran's inaccurately reported history actually made him appear less disabled than he was.  

Dr. J.W. explained that the Veteran's reports were of him functioning relatively normally but Dr. J.W. did not trust those reports.  He did trust the Veteran's spouse's reports which painted a very different picture of a person with much worse symptoms, including responding to internal stimuli.  A fair reading of reports and his spouse's reports is that the Veteran suffered from anxiety, problems with his anger, alcohol abuse, and employment difficulties due to his anger and anxiety.  

The Board has considered that Dr. J.W. diagnosed the Veteran as suffering from schizophrenia.  However, in a July 2013 statement, the Veteran's treating VA psychologist in July 2013, provided compelling rationale that the Veteran has not had any psychiatric disorder other than PTSD.  

Dr. J.W. provided what appears to be an accurate history that the Veteran attempted to work in several jobs but difficulties with others due to his psychiatric symptoms rendered him unable to obtain and retain employment since 1990.  

Mental status examination revealed minimal symptoms other than a euthymic mood, a fair at best memory, fair concentration, and lack of insight.  
Dr. J.W. assessed the Veteran's psychiatric symptoms as limiting the work the Veteran could perform to a routine job with relatively simple instructions.  It was unclear to Dr. J.W. whether the Veteran suffered significant emotional or behavioral disturbance that would prevent him from maintaining consistent work attendance and performance.  Dr. J.W. assigned a GAF score of around 70, although he was uncertain and stated that the score could be as low as 45.  

One of the central problems was that the Veteran was not an accurate historian.  In this case, and consistent with Dr. J.W.'s report, the Board finds that the Veteran underreported his symptoms.  

In May 1999, he again underwent a VA examination.  He reported significant activities, including that he ran errands for his wife's boss, went to the gym at his apartment complex and did things to keep himself busy.  He reported very little change in his symptoms since the previous examination and reported that he avoided violence.  He reported some depressive spells.  Objective findings were essentially negative.  The examiner assigned a GAF score of 52.   

VA again provided an examination of the Veteran in April 2001.  The examiner stated that there was little change since the last examination.  The examiner summarized the Veteran's symptoms difficulty with concentration, fair to poor judgment, fair comprehension and understanding of the world, and fair perception.  The examiner also stated that the Veteran would have difficulty functioning normally in society without his spouse who keeps him involved in a few normal activities.  She assigned a GAF score of 40.  

VA treatment records document GAF scores of 40 (March 2004) to 55 (June 2004).  In June 2004 he reported that he socialized more with neighbors and he stayed home a lot because his spouse was in a wheelchair.  But by October 2004 VA treatment notes document that his behavioral problems are that he keeps to himself and avoids interaction with people.  The clinician also described him as suffering from chronic paranoid delusional ideas.  By July 2006, he was described as suffering from auditory hallucinations and notes from that month document that he and his spouse and no social life.  His spouse passed away in July 2007.  

These reports paint a picture consistent with what the Board found after reviewing J.W.'s 1998 report, which itself is consistent with the Veteran's disability picture from early in the current claim and appeal process.  That is, that his PTSD so adversely affects his contacts, except those most intimate, as to result in virtual isolation in the community and results in his being demonstrably unable to obtain or retain employment.  This is consistent with the 100 percent rating based on the older criteria.  It is noted here that there is no clear conjunctive joining of criterion for the 100 percent rating.  Rather, 38 C.F.R. § 4.21 is applicable; not all of the criteria are required to be present in order to award a given rating.  

A VA examination report from February 2008 includes a comprehensive history of his psychiatric symptoms and functioning.  The examiner described the Veteran as "not socially adept."  As to activities of daily living, the report documents that his brother takes care of most of the cooking, the Veteran does not do any cleaning, does not shop, does not see friends, and does little driving.  As to what he does engage in, it can best be summarized as activities in isolation from other people.  The examiner listed his symptoms, the most significant being that his memory is fair, he has problems with impulse control, has anxiety, depression, suicidal thoughts, low energy and motivation, insomnia, withdrawal from family and friends, and inability to function at work.  As to delusions, the examiner stated that the Veteran is quite paranoid.  He also described the Veteran has having auditory hallucinations.  The examiner assigned a GAF score of 40.  

An August 2009 VA examination report also includes an extensive description of the Veteran's reports of functioning.  Essentially, he spends his time alone.  His significant symptoms were some difficulty in maintaining personal hygiene, short term memory difficulty, depressed mood, poor concentration and irritability rendering him unable to work.  The examiner assigned a GAF score of 35.  

In the aforementioned July 2013 treatment note, the Veteran's VA treating psychologist took issue with other psychiatric diagnoses, such as schizophrenia, dementia, and bipolar disorder, and stated that the Veteran does not have those conditions; he has PTSD.  The psychologist provided a summary of the Veteran's symptoms, including that the Veteran was oriented as to time, place, and person, his thoughts and memory were within normal limits and there was no evidence of hallucinations, delusions, paranoid ideation, or suicidal or homicidal ideation.  He assigned a GAF score of 45.  He stated that the Veteran's symptoms were labile mood swings, depression, anxiety, insomnia, periodic flashbacks, nightmares, hypervigilance, survivor guild, and social withdrawal.  

Here, the more recent evidence does not provide a significantly different disability picture with regard to application of the older criteria to this case.  The evidence shows that his PTSD so adversely affected his contacts, except those most intimate, as to result in virtual isolation in the community and renders him demonstrably unable to obtain or retain employment because of his PTSD.  

For these reasons, based on the unique facts of this case, and finding that further development of his case should be avoided (this case has been ongoing for many years), the Board concludes that a 100 percent rating is warranted for PTSD for the entire period on appeal.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  

Here, any error with regard to the issues for which the Board grants the appeal in full, is harmless error and therefore due process requirements will not be discussed with regard to those issues.  

As to the anemia, the skin disability, and the eye disability, the AOJ provided adequate notice in a letter sent to the Veteran in April 2008.  As to the hairy cell anemia issue, the Board finds the notice provided in the February 2011 letter to be adequate.  In this regard, the AOJ referred to the Veteran's former claim of entitlement to service connection for anemia as the basis for the hairy cell leukemia service connection issue.  Therefore, the earlier notice with regard to the anemia taken together with the February 2011 letter sufficed.  This is because the only difference is the diagnosis.  More importantly, there was never any evidence of hairy cell leukemia in this case and the Veteran never claimed entitlement to service connection for hairy cell leukemia.  The February 2011 letter was more in the way of informing the Veteran that the disease had been added to the list of diseases for which presumptive service connection would be available based on recent regulatory changes.  To delay adjudication of this appeal for any deficiency in notice as to this issue (particularly in light of the Veteran's lawyer's clear knowledge of this issue) would be to allow procedural matters with regard to Nehmer to create more procedural requirements in a case where neither the Veteran nor VA has any indication that the Veteran has ever had hairy cell leukemia, a condition that he did not even contend that he ever had.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the SSA.  

Here, evidence does not establish that an event, injury or disease during service with regard to anemia, an eye disability, or a skin disability or that any of these conditions manifested within an applicable presumptive period.  There is no competent evidence of hairy cell leukemia or symptoms of hairy cell leukemia.  As such VA has no duty to provide an examination or obtain a medical opinion with regard to those issues.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Further development of this case, for reasons cited above, is highly unwarranted, in the extreme.  It is important for the Veteran to understand that to address all issues fully, avoiding the use of limited resources of the RO/AMC, the Board has provided the Veteran the benefit of all doubt. 

ORDER

Service connection for a lung disability is granted.  

Service connection for a right shoulder disability is granted.  

Service connection for a left shoulder disability is granted.  

Service connection for a cervical spine disability is granted.  

New and material having been added to the record, the claim of entitlement to service connection for anemia is reopened.  

Service connection for anemia is denied.  

Service connection for a skin disability is denied.  

Service connection for hairy cell leukemia is denied.  

Service connection for an eye disability claimed as bilateral eye flashers and right eye floaters is denied.  

A 100 percent disability rating is granted for PTSD for the entire appeal period, subject to the laws and regulations for disbursement of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


